July 24, 2009


Mr. Otto D. Hewitt III
Hewitt Law Firm
1600 E. Highway 6, Suite 330
Alvin, TX 77511

Ms. Mary Peter Cudd
Attorney at Law
P. O. Box 2346
Angleton, TX 77516-2346

Mr. Floyd H. Christian Jr.
Attorney at Law
P.O. Box 1150
Angleton, TX 77516
Mr. Robert D. Clements Jr.
Law Offices of Robert D. Clements, Jr.
1600 E. Highway 6, Suite 318
Alvin, TX 77511

Mr. Bart A. Rue
Kelly Hart & Hallman, P.C.
201 Main Street, Suite 2500
Fort Worth, TX 76102

Mr. Lynn J. Klement
Law Office of Lynn J. Klement
P. O. Box 1744
Angleton, TX 77516-1744

RE:   Case Number:  09-0250
      Court of Appeals Number:  01-08-00134-CV
      Trial Court Number:  27,065-A

Style:      JOHN L. KENNAMER, ET AL.
      v.
      ESTATE OF JOHN A. NOBLITT, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas withdrew the denial of  the  petition
for review of June 19, 2009 and reinstated the petition for  review  in  the
above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Joyce Hudman       |
|   |Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Nancy Hesse Hamren |